Order entered August 12, 2016




                                           In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-16-00299-CV

    HERITAGE NUMISMATIC AUCTIONS, INC. D/B/A HERITAGE AUCTIONS,
                            Appellant

                                             V.

                                  HUGH STIEL, Appellee

                     On Appeal from the 162nd Judicial District Court
                                  Dallas County, Texas
                          Trial Court Cause No. DC-15-09220

                                         ORDER
       We GRANT appellee’s August 10, 2016 second unopposed motion to extend time to file

his brief and ORDER appellee’s brief due no later than September 6, 2016.


                                                    /s/   ELIZABETH LANG-MIERS
                                                          JUSTICE